                         Case 6:20-bk-01028-LVV                  Doc 7      Filed 02/26/20          Page 1 of 3
                                               United States Bankruptcy Court
                                                Middle District of Florida
In re:                                                                                                     Case No. 20-01028-KJ
Steve Trover                                                                                               Chapter 7
Holly Trover
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 113A-6                  User: jmontero                     Page 1 of 1                          Date Rcvd: Feb 24, 2020
                                      Form ID: Dntcdfnc                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 26, 2020.
db/jdb         +Steve Trover,   Holly Trover,   1106 Celebration Ave.,   Kissimmee, FL 34747-4809

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 26, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 24, 2020 at the address(es) listed below:
              Arvind Mahendru     amtrustee@gmail.com, amahendru@ecf.axosfs.com;am01@trustesolutions.net
              K Wade Boyette, Jr.    on behalf of Joint Debtor Holly Trover ccrowe@bcnlawfirm.com,
               wboyette@bcnlawfirm.com;kcostello@bcnlawfirm.com;drabrams620@gmail.com;r53138@notify.bestcase.com
              K Wade Boyette, Jr.    on behalf of Debtor Steve Trover ccrowe@bcnlawfirm.com,
               wboyette@bcnlawfirm.com;kcostello@bcnlawfirm.com;drabrams620@gmail.com;r53138@notify.bestcase.com
              United States Trustee - ORL7/13    USTP.Region21.OR.ECF@usdoj.gov
                                                                                             TOTAL: 4
                         Case 6:20-bk-01028-LVV              Doc 7   Filed 02/26/20       Page 2 of 3
[Dntcdfnc] [District Notice Deficient Filing New Case]



                                                  UNITED STATES BANKRUPTCY COURT
                                                     MIDDLE DISTRICT OF FLORIDA
                                                          ORLANDO DIVISION
                                                          www.flmb.uscourts.gov



In re:                                                                         Case No. 6:20−bk−01028−KJ
                                                                               Chapter 7
Steve Trover

Holly Trover

________Debtor*________/



                                       NOTICE OF INCOMPLETE AND/OR DEFICIENT FILING
                                          AND OPPORTUNITY TO CURE DEFICIENCIES

    On February 21, 2020 the above named Debtor filed a Voluntary Petition under Chapter 7 of the Bankruptcy
Code. The clerk has noted deficiencies to the petition, schedules and/or other filed papers of this Debtor. The Debtor
is provided an opportunity to cure the deficiencies within the time set forth herein. All deadlines run from the original
petition file date unless otherwise noted. This case may be dismissed without further notice or hearing if the Debtor
fails to timely correct the noted deficiency.

           All Schedules A through J and the Summary of Your Assets and Liabilities (forms 106 for
           individuals or 206 for non−individuals) were either not filed, filed incomplete or filed using outdated
           forms as follows: ***Missing Summary of Assets and Schedules A−J***. Pursuant to Fed. R. Bankr.
           P. 1007(b) and (c), the Debtor is directed to file the missing items with proper declaration of the
           Debtor no later than 14 days from the date the petition was filed.

           A link to updated forms is available on the Court's website at: http://www.flmb.uscourts.gov/forms/.

           If additional creditors not initially provided with the Petition are added on the Schedules, the Debtor
           is directed to include $31.00 amendment fee and provide proof of service of the Notice of Chapter 7
           Bankruptcy Case to each additional creditor. For Chapter 13 cases, a copy of the filed Chapter 13
           plan must also be served on the additional creditors.

           The Statement of Financial Affairs was not filed. The Debtor is directed to file a signed Statement of
           Financial Affairs using the form B107 for an individual or B207 for non−individuals within 14 days
           from the date the case was filed.
           The attorney for Debtor did not file an Attorney's Disclosure of Compensation required by 11 U.S.C.
           § 329 and Fed. R. Bankr. P. 2016(b). The attorney for the Debtor is directed to file an Attorney's
           Disclosure of Compensation (Form B2030) within 14 days from the date the petition was filed.
           Failure of attorney for the Debtor to cure this deficiency may result in sanctions or the issuance of a
           show cause order.

           The Chapter 7 Statement of Your Current Monthly Income and Means−Test Calculation pursuant to
           Fed. R. Bankr. P. 1007 (b)(4)(5)(6) and 11 U.S.C § 521(a)(1)(B)(v) was not filed. The Debtor is
           directed to file a signed Statement of Your Current Monthly Income and Means−Test Calculation
           (Official Form B122A) within 14 days from the date the petition was filed. A link to updated forms is
           available on the Court's website at: http://www.flmb.uscourts.gov/forms/.

           A Statement of Intentions for Individuals Filing Under Chapter 7 was not signed, not filed, or filed
           on an outdated form. Pursuant to Fed. R. Bankr. P. 1007(b)(2) and 11 U.S.C § 521(a)(2)A), the
           Debtor is directed to file a Statement of Intentions for Individuals Filing Under Chapter 7 (Official
           Form B108), signed under penalty of perjury within 30 days. A link to updated forms is available on
          Case 6:20-bk-01028-LVV               Doc 7      Filed 02/26/20         Page 3 of 3
the Court's website at http://www.flmb.uscourts.gov/forms/.

The Debtor shall pay unpaid filing fees in the amount of $ 335.00 within seven days from the date of
service of this notice. Payment shall be made by cashier’s check or money order payable to Clerk,
U.S. Bankruptcy Court at the address indicated below. The Voluntary Petition was filed without full
payment of the required filing fee. In addition, the Debtor has not filed an application seeking
approval to pay the filing fee in installments, or an application requesting to proceed in forma
pauperis. (for Chapter 7 cases only)



                                        FOR THE COURT
 Dated: February 24, 2020               Sheryl L. Loesch , Clerk of Court
                                        George C. Young Federal Courthouse
                                        400 West Washington Street
                                        Suite 5100
                                        Orlando, FL 32801


The Clerk's office is directed to serve a copy of this notice on interested parties.

*All references to "Debtor" shall include and refer to both debtors in a case filed jointly by two
individuals.
